Citation Nr: 1010079	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1982 until 
December 1982, also had periods of active duty for training 
(ACDUTRA) in the Army National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

For the reasons stated below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After full review, the Board observes that further 
development is required in order to fully and fairly 
adjudicate the Veteran's claims for entitlement to service 
connection for bilateral hearing loss and tinnitus.

The Veteran contends that he has experienced hearing loss 
since the 1990's and has been experiencing tinnitus since 
about the same time, with constant ringing in his right ear 
and only occasional ringing in his left ear.  The Veteran 
claims that he experienced significant acoustic exposure in 
his occupation as an armor crewman for tanks and related 
weaponry.  The Veteran maintains that he first noticed 
hearing loss during service and experienced periods of actual 
occasional hearing loss while working around tanks.  Since 
his service, his hearing has continued to deteriorate, thus 
causing problems in his every day life, including the 
necessity of having to look at whoever is speaking to him, 
and difficulty hearing pages for him at his civilian 
occupation.  Furthermore, the Veteran denies any occupational 
acoustic exposure other than that experienced during his 
active duty service and ACDUTRA.

The Veteran's February 1982 entrance examination indicates 
normal hearing in the left ear, but showed hearing loss for 
VA purposes in the right ear.  

The only other audiological examination results contained in 
the record consist of the Veteran's May 2001 Reserve 
retention examination which showed a high frequency hearing 
deficit in both the right and left ears.

During an April 2005 consultation, a nurse practitioner 
assessed the Veteran with hearing loss and tinnitus and 
placed an audiology consult for a hearing examination.  In 
May 2005, the same nurse practitioner stated that in lieu of 
the history of noise exposure while in the military, it is as 
likely as not that the Veteran's hearing loss is related to 
his military experience as he reported working around tanks, 
and due to the Veteran's reports of occasional actual hearing 
loss.  An audiological evaluation performed in June 2005 
revealed bilateral hearing loss and tinnitus.  However, 
because the puretone examination results from this June 2005 
evaluation do not appear to be contained within the Veteran's 
claims file, the Board is unable to decipher whether or not 
the Veteran has sensori-neural hearing loss from 500Hz and 
4000Hz such as would be considered a disability for VA 
purposes as stated in 38 C.F.R. §3.385.

In light of the above, in order to fully and fairly 
adjudicate the Veteran's claims, further development of the 
record is now needed, as well as a VA examination with 
medical opinion to address whether the Veteran's bilateral 
hearing loss and tinnitus is related to the Veteran's active 
duty service or ACDUTRA.

In addition, relevant National Guard treatment records should 
also be obtained, to include VA treatment records.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim.)



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for hearing loss and 
tinnitus at any time.  After securing the 
necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.  

2. Obtain all available service treatment 
records from the Veteran's National Guard 
service.  If no service records can be 
found, ask for specific confirmation of 
that fact.

3. Schedule the Veteran for a VA 
examination by a qualified medical 
provider to determine the etiology of the 
bilateral hearing loss and tinnitus. The 
claims file must be provided and reviewed 
by the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted and the 
results should be reported in detail.  A 
rationale for all opinions expressed 
should be provided.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran's preexisting 
right ear hearing loss was aggravated 
(underwent permanent worsening beyond 
normal progress) by the Veteran's active 
service or in the line of duty during 
ACDUTRA, and to what extent if any.

In addition, the examiner should opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's bilateral hearing loss and 
tinnitus had its onset in or is otherwise 
related to his period of active duty or to 
periods of ACDUTRA or INACDUTRA. A 
comprehensive history of the Veteran's 
exposure to acoustic trauma should be 
obtained as well.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
